Citation Nr: 1537575	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  96-40 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for chronic dorsolumbar strain.

2.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU), prior to April 17, 2003.

(The issues of entitlement to an increased rating for left ear hearing loss, entitlement to an effective date earlier than August 30, 2013, for service connection for posttraumatic stress disorder, and entitlement to specially adapted housing or special home adaptation are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1965 to November 1965, from September 1967 to August 1970, and from April 1971 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims in October 2014, which granted a Joint Motion for Remand  and vacated a July 20013 Board decision and remanded the issues for additional development.  These matters initially arose from rating decisions in September 1994 and September 1995 by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a hearing before a Hearing Officer at the RO in March 1995.  A copy of the transcript of that hearing is of record.  In correspondence dated in December 2014 the Veteran's attorney identified the limited scope of his representation.  

The Board notes that the issues remanded in a separate Board decision include matters possibly inextricably intertwined with the TDIU issue on appeal.  Appropriate action should be taken as required.



REMAND

In its October 2014 order incorporating the terms of a Joint Motion for Remand, the Court found that additional development was required to evaluate additional function loss, if any, caused by the Veteran's claimed flare-ups of back pain.  The Court also found that a retrospective medical opinion was required to assess the effect of the Veteran's service-connected disabilities on his ability to obtain or maintain substantially gainful employment.  The Board notes that prior to the Court's order, the Veteran submitted a private medical opinion dated in April 2014 in support of an increased rating claim for the service-connected back disability, and that a VA back conditions examination was conducted in September 2014.  However, neither report addressed the Veteran's prior claims as to flare-ups of back pain.  In fact, the September 2014 VA report noted the Veteran did not indicate having any flare-ups.  Although the April 2014 private opinion found the Veteran's service-connected back disability more likely than not rendered him unemployable since December 1985, the available record is not sufficient for a determination as to that matter.  Therefore, additional development is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record, and associate them with the record.  

2.  Schedule the Veteran for a VA examination to determine the severity of chronic dorsolumbar strain, to include consideration of any reported flare-ups of pain during the course of this appeal.  The examiner must review the evidence of record and must note that review in the report.  All necessary tests and studies should be conducted.  The examiner should also provide a retrospective opinion regarding the level of occupational and social impairment caused by service-connected disabilities prior to April 17, 2003, including as a result of flare-ups of back pain.  The examiner should state whether there is any additional loss of function due to flare-ups of back pain and should state whether that additional functional loss is the equivalent of ankylosis.  The examiner should also state whether incapacitation episodes are shown due to the back disability, and if so, should state the duration of incapacitating episodes in a 12-month period.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. 

3.  Then, readjudicate the claims and any associated intertwined issues.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

